Case 1:18-cr-00243-LAK Document 98 Filed 02/08/19 Page 1 of 2

WINDELS mfg 618
MARX Il\l/?it:te€§dorf, LLP windelsmarx.com

]effrey C. Hoffman

_2£2'§37'1°18 _ d 1 156 \vesrs@hsneet 1 NewYork,NYioow

’ ° ma“@‘““ e Sm‘“x'°°m T.212.237.1000 |F.212.262.1215
February 5, 2019

VIA ECF

Hon. LeWis A. Kaplan

United States District Judge

Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street

Nevv York, NY 10007~1312

Re: Unitea' States v. Andreea Dumitru, 18-Cr~243 (LAK)
Dear Judge Kaplan:

IWrite to respectfully request a two to three~Week adjournment of Ms. Dumitru’s
sentencing, Which is presently scheduled for February 26, 2019. I make this request in order
to prepare a more adequate and considered sentencing submission on her behalf after receipt
of the final Presentence Report (PSR). I have submitted several objections and corrections
to the initial PSR that have not yet been resolved by the Probation Department. A brief
adjournment vvill allow me to incorporate the Probation Officer’s final comments and avoid
unnecessary argument in the sentencing submission

In addition, l have received and continue to receive numerous letters of support for
Ms. Dumitru that are vvritten in Romanian. The additional time vvill afford me the ability
to translate these letters for inclusion in the sentencing submission and thus provide the
Court With more complete information about l\/ls. Dumitru for sentencing

Lastly, as the Court is aware, Ms. Dumitru Was convicted of aggravated identity theft
in addition to asylum fraud and vvas remanded subsequent to her conviction on November
19, 2018. She presently in custody at the Metropolitan Correctional Center. The conviction
for identity theft carries a tvvo~year mandatory minimum, consecutive to the sentence
imposed by the Court. Ms. Dumitru, facing certain imprisonment, desires an opportunity
to thoroughly review the final PSR and sentencing submissions in preparation for her
sentencing A two to three~vveek adjournment Will accommodate counsel’s desire to
make a comprehensive submission on her behalf and her ability to prepare herself for this
critical day.

{11669130:1}

NEW YORK,NY l NEW BRUNSWICK,N] l MADISON,NJ l STAMFORD,CT

Case 1:18-cr-OO243-LAK Document 98 Filed 02/08/19 Page 2 of 2

WINDELS H§F§l 618
MARX §/ilil;tee§dorf, LLP

Hon. Lewis A. Kaplan
United States District Judge
February 5, 2019

Page 2

I have consulted With AUSA Robert Sobelmen and he has no objection to this
request. Thank you for your consideration

Very truly yours,

/s/Jeffrey C. Hoffman
Jeffrey C. Hoffman
JCH:

{1166913011}

